Citation Nr: 1502831	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  11-29 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for removal of a left cystic ovary.

 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 24, 1998 to September 22, 1998.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.
 
The issue of entitlement to service connection for removal of a left cystic ovary is addressed in the Remand portion below.


FINDINGS OF FACT

1.  A November 2007 Board decision denied the appellant's claim of entitlement to service connection for removal of a left cystic ovary. 
 
2.  New evidence associated with the claims file since the November 2007 Board decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection for removal of a left cystic ovary, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The Board's November 2007 decision, which denied the appellant's claim of entitlement to service connection for removal of a left cystic ovary, is final.  38 U.S.C.A. § 7104 (West 2014). 
 
2.  As the evidence received since the Board's November 2007 denial is new and material, the criteria for reopening the appellant's claim of entitlement to service connection for removal of a left cystic ovary have been met. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  This is so because the Board is taking action favorable to the appellant by reopening the claim of entitlement to service connection for removal of a left cystic ovary.  As such, this decision poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412   (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Unappealed decisions of the Board are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7104.  "New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In January 1999, the appellant filed her original claim seeking service connection for abdominal scarring due to hysterectomy surgery.  In an April 1999 rating decision, the RO denied her claim and determined that the evidence of record did not show that the appellant's preexisting condition had permanently worsened beyond normal progression during her 30 days of military service.  She appealed the decision to the Board.

The Board's October 2001 decision recharacterized the issue on appeal as entitlement to service connection for the postoperative residuals of a left cystic ovary removal.  Based on a review of the record, the Board denied the appellant's claim because the medical evidence of record did not show that her postoperative residuals underwent any aggravation during service.  The October 2001 Board decision is final based on the evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2014).

In March 2004, the appellant sought to reopen the claim of entitlement to service connection for postoperative residuals of a left cystic ovary removal.  In a July 2004 rating decision, the RO again denied the appellant's claim, finding that the evidence of record did not demonstrate that her preexisting condition was aggravated by her military service.  The appellant appealed the decision to the Board.

In its November 2007 decision, the Board found that new and material evidence had not been submitted to reopen the appellant's claim of entitlement to service connection for postoperative residuals of a left cystic ovary removal, as the medical evidence of record failed to show that the appellant's left cystic ovary condition, including postoperative residuals of a left cystic ovary removal, underwent any adverse pathological changes inservice.  The November 2007 Board decision is final based on the evidence then of record. 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

In March 2010, the appellant sought to reopen her claim of entitlement to service connection for postoperative residuals of left cystic ovary removal.  She asserted that her preexisting left ovarian cystic disease was aggravated beyond normal progression by her military service and resulted in the removal of her left cystic ovary in December 1998.  In support of this contention, the appellant submitted a March 2010 private medical opinion from her physician, M. T., M.D.  

This appeal arises from the RO's July 2010 rating decision which denied the appellant's claim on the basis that new and material evidence had not been received.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  

Evidence received since the November 2007 Board decision includes private medical treatment records from 1989 to 2011, Social Security Administration records, and statements from the appellant and her representative.  All of the evidence received since the prior Board decision is "new" in that it was not of record when the Board issued its November 2007 decision.

In a March 2010 private medical opinion, Dr. T. indicated that the appellant had experienced a worsening of pelvic pain and an increase in the size of her ovarian cyst while serving on active duty in the military.  Dr. T. further stated that the appellant's ovarian cyst had become more symptomatic and was aggravated by inservice activity.

This evidence is "material," as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Moreover, it suggests that the appellant's current postoperative residuals of a left cystic ovary removal were aggravated beyond normal progression by her military service.  When presumed credible, such evidence and information raises a reasonable possibility of substantiating the appellant's claim of entitlement to service connection for removal of a left cystic ovary.  Shade v. Shinseki, 24 Vet. App. 110 (2010); Justus v. Principi, 3 Vet. App. 510 (1992).  Accordingly, the claim of entitlement to service connection for removal of a left cystic ovary is reopened.  


ORDER

New and material evidence having been submitted, the claim for service connection for removal of a left cystic ovary is reopened, and to that extent only, the appeal is granted.  


REMAND

The appellant is seeking entitlement to service connection for removal of a left cystic ovary.  The appellant contends that her ovaries were fine before she entered the Navy and that her active duty service aggravated a left cystic ovary condition resulting in a post-service left salpingo-oophorectomy in December 1998.  A remand is required for compliance with VA's duty to assist the appellant in substantiating her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In March 2010, the appellant obtained a private medical opinion from her physician, Dr. T.  In the opinion report, Dr. T. noted that the appellant's medical records dating back to her February 1996 hysterectomy had been reviewed.  Dr. T. also noted that the appellant experienced a worsening of pelvic pain and an increase in the size of her ovarian cyst while serving on active duty in the Navy.  Dr. T. opined that the appellant's ovarian cyst had become more symptomatic and was aggravated by in-service activity.  However, Dr. T. failed to provide a rationale for the stated opinion.  Moreover, it is unclear from a review of this opinion letter whether all of the documents or facts from the appellant's claims file were available to and considered by Dr. T. at the time this opinion was rendered.  

Under these circumstances, the RO must obtain an opinion by an appropriate physician to determine whether the appellant's preexisting left cystic ovary was aggravated by her military service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Based on a clinical examination, a review of the evidence of record, and with consideration of the appellant's statements and Dr. T.'s March 2010 medical opinion, the examiner must provide an opinion as to whether the appellant's preexisting left cystic ovary was aggravated beyond normal progression by her military service, such that removal of the left cystic ovary was necessary in December 1998.  

Accordingly, the case is remanded for the following actions:

1.  The RO must obtain an opinion from the appropriate physician to determine whether the appellant's preexisting left cystic ovary was aggravated by her military service.  The evidence of record, including the appellant's claims file and electronically maintained records must be made available to the physician, and the physician must specify in the examination report that these records have been reviewed.  

Based on a review of the evidence of record, with consideration of the appellant's statements, and Dr. T.'s March 2010 medical opinion, the physician must provide an opinion as to whether the appellant's preexisting left cystic ovary was permanently aggravated beyond normal progression by her military service.  

A complete rationale for all opinions must be provided.  If the physician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the physician must provide the reasons why an opinion would require speculation.  Additionally, the physician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular physician.

2.  The RO must review the medical opinion report to ensure it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

3.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim for entitlement to service connection for removal of a left cystic ovary must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


